Norcross, J.,
concurring:
I concur in the judgment and in the opinion of the chief justice generally. The closing argument of the district attorney, to which serious objection has been urged upon the appeal, in some particulars I think is not to be commended. This argument was directed entirely to an appeal for the infliction of the death penalty. In view of the record in this case, however, I am of the opinion that the argument did not violate the substantial rights of the defendant.
McCarran, J., having become a member of the court after the argument and submission of the case, did not . participate in the foregoing opinion.